LYLE V. RAILROAD CO.
Opinion,
Mr. Justice McCollum:
In the grant to railroad companies of the right of eminent domain there is a limitation, the nature and extent of which is the subject of this controversy. It virtually prohibits the location of a railroad “ through-any dwelling-house in the occupancy of the owner or owners thereof, without his, her or their consent.” It is alleged that the McKeesport & Belle Yernon Railroad Company, in locating its road through the borough of Reynoldton, in Allegheny county, has exceeded its powers, and disregarded this limitation.
The appellees are the owners of a lot forty feet wide, fronting on Ruth street, in said borough, and extending from said street ninety-six feet, to an alley sixteen feet wide. Upon this lot there is a dwelling-house twelve feet back from Ruth street, and three feet from the easterly line of the lot. It is sixteen feet wide and thirty-five feet in length, with a wing attached to the westerly side of the rear of it, seven feet in length and three feet in width. Back of the dwelling-house are several small outbuildings, to wit, a coal-house, cow-stable, chicken-house, and privy. The appellant has appropriated for its railroad a strip of land sixteen feet wide and forty feet long adjoining the alley, moved the outbuildings in upon the lot, and •given bond for the damage caused thereby.
It may be conceded that the location of the railroad is an in*445jury to this property, but it does not follow that it is in violation of the prohibitive clause in the act of February 19, 1819, P. L. 83, to which reference has already been made. The learned master says: “ It is possibly true that the amount of land taken, and the removal and re-location of the buildings, would not in itself interfere with the reasonable enjoyment of the dwelling, so as to bring the case within the prohibitive portion of the act. In other words, the master is of the opinion that if the lot were simply curtailed by the appropriation made, sufficient would still remain to accommodate the buildings located upon it.” He says, further, that “ access to the buildings and to the lot itself, by means of the alley in the rear, is prevented by the appropriation for the purposes intended; and, while it is true that plaintiffs could use the buildings for the purposes for which they were used prior to the location of the railroad, by approaching them from the street in front, across the open side lot, yet it would be at the substantial destruction of the lot itself, cutting up the lot, destroying the grass and flowers.”
We can readily see that access to the lot by means of the alley was a convenience to the owners, and added to its value; but we cannot assent to the conclusion that an entrance from the front, along the westerly line of the lot, for the carriage of coal and other supplies, and for the necessary uses of the family, would destroy it. It might reduce the size of a grass-plot, or require the removal of a flower-bed; but these are not necessary to the enjoyment of a house as a dwelling. They are generally regarded as desirable adjuncts to a home, but their existence in attractive form, usually, if not always, depends on the will and effort of the owner or occupant of the premises. The law regards that which is essential to the enjoyment of a dwelling, and not that which is merely ornamental and pleasant in its surroundings. The location of a railroad across a lot on which the owner has his dwelling-house, or upon grounds which constitute part of a valuable country-seat, is not in violation of the statute: Swift’s App., Ill Pa. 516; Damon’s App., 119 Pa. 287. In determining what is essential to the reasonable use and enjoyment of a dwelling-house, the sentiments and attachments of the owner, springing from his own or his ancestors’ long-continued possession of it, cannot be taken into *446account. The question is a practical one, and in the decision of it regard must be had to that which is necessary, rather than to that which is desirable and convenient and depends alone on the will of the owner: Damon’s Appeal, supra. In the cases cited the location of the railroad was sustained, but in each there was a reference to the fact that access to the property was not affected or materially impaired by it. This was, however, merely descriptive of the situation in those cases, and it did not lay down a rule that wherever a location interfered in any degree with the access to the dwelling-house it was prohibited. The only approach to many valuable residences in the cities and boroughs of the commonwealth is from the street in front of them, and yet a railroad may be located upon such street, and excavations or embankments may be made in the construction of such road, and the sole remedy of the owners of the lots is a proceeding under the act of February 19,1849, to recover compensation for any damages they may sustain. In the present case, access to the appellees’ lot from the rear is interfered with to no greater extent than if the road was located exclusively upon the alley.
We agree with the learned master that the amount of land taken, and the removal and re-location of the outbuildings, do not prevent the reasonable use and enjoyment of the dwelling, so as to bring the case within the prohibition of ,the statute. It is a case for damages, and not for an injunction.
Decree reversed, and bill dismissed, at the cost of the appellees.
PFENNINGHAUS v. RAILROAD CO.
Opinion,
Mr. Justice McCollum:
' This case is almost identical with Lyle v. Railroad Co., just decided, and for the reasons there given,
The decree is reversed, and the bill is dismissed, at the cost of the appellee.
KNIPCAMP v. RAILROAD CO.
Opinion
Mr. Justice McCollum :
This case does not differ materially from Lyle v. Railroad Co., and is governed by the same principles.
Decree reversed, and bill dismissed, at cost of appellees.
*447On February 10, 1890, a motion for a re-argument of the foregoing cases was refused.